DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 3, 4, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura U.S. Patent Application Publication 2013/0277700 A1 (the ‘700 reference).
The reference discloses in Fig. 4, paragraph(s) [0057] and other text an apparatus as claimed.
Referring to claim 1, the ‘700 reference discloses an apparatus, comprising: 
a substrate (11); 
a metal layer (14b, para [57], [80] (paragraph(s) [0057], [0080])) disposed on the substrate (11); and 
a diode disposed on the metal layer and comprising a diode body (12) and a first electrode (14a) (inherently) bonded to the metal layer (14b) (para [81], [84]), wherein the diode body (12) has a first surface (that of 12c) facing the substrate (11) and a second surface (that of 12a) opposite to the first surface, and a roughness of the second surface is greater than a roughness of first surface (para [31] and see Fig. 4).
Referring to claim 3, the reference further discloses that the diode body comprises: 
a first conductivity type semiconductor layer (12c, para [57], [66]); 
an active layer (12b) disposed on the first conductivity type semiconductor layer; and 
a second conductivity type semiconductor layer (12a, para [57], [66]) disposed on the active layer (12b). 
Referring to claim 4, the reference further discloses that the metal layer (14b) is a single film layer (para [84]). 
Referring to claim 6, the reference further discloses that a second distance is between an upper surface of the metal layer (14b) and the substrate (11) in a direction perpendicular to the substrate, and the second distance is about 2.5 μm (the total thickness of 14b, 15b, 13a and 19 = 400 nm + 400 nm + 900 nm + 800 nm = 2500 nm = 2.5 μm, para [135, 133, 131]), within and meeting the claim range of “greater than or equal to 2 µm and less than or equal to 8 µm.”
Referring to claim 7, the reference further discloses:
a wavelength conversion layer (18) disposed on the diode (12/14a); and 
a light-blocking pattern layer (light shielding 16]) disposed adjacent to the wavelength conversion layer (18). 
Referring to claim 10, the reference further discloses that a width of an upper surface of the metal layer (14b) is greater than a width of a lower surface of the first electrode (14a) (para [84] and see Fig. 4). 

3.	Claims 1, 3, 4 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. U.S. Patent Application Publication 2018/0190870 A1 (the ‘870 reference).
The reference discloses in Fig. 2 and related text an apparatus as claimed.
Referring to claim 1, the ‘870 reference discloses an apparatus, comprising: 
a substrate (170); 
a metal layer (bonding metal 160, para [59]) disposed on the substrate (170); and 
a diode disposed on the metal layer (160) and comprising a diode body (120, para [49]) and a first electrode (140/150, para [54]) (inherently) bonded to the metal layer (bonding metal 160), wherein the diode body (120) has a first surface (that of 126) facing the substrate (170) and a second surface (that of 122) opposite to the first surface, and a roughness of the second surface is greater than a roughness of first surface (para [13], [53] and see Fig. 2).
Referring to claim 3, the reference further discloses that the diode body comprises: 
a first conductivity type semiconductor layer (second conductivity type semiconductor 126, para [51]); 
an active layer (124) disposed on the first conductivity type semiconductor layer (126); and 
a second conductivity type semiconductor layer (first conductivity type semiconductor 122, para [51]) disposed on the active layer (124). 
Referring to claim 4, the reference further discloses that the metal layer (bonding metal layer 160) is a single film layer (160, para [59]). 
Referring to claim 12, the reference further discloses that the diode further comprises a second electrode (180, para [49]) over the second surface (that of 122) of the diode body (120).

4.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Won Cheol U.S. Patent Application Publication 2017/0288088 A1 (the ‘088 reference).
The reference discloses in Fig. 2 and related text an apparatus as claimed.
Referring to claim 1, the ‘088 reference discloses an apparatus, comprising: 
a substrate (61, para [84]); 
a metal layer (electrode pad 39a, 39b, para [66]) disposed on the substrate (61); and 
a diode disposed on the metal layer and comprising a diode body (30) and a first electrode (31, 35, para [66]) (inherently) bonded to the metal layer (39a, 39b), wherein the diode body (30) has a first surface (that of 29) facing the substrate (61) and a second surface (that of 25) opposite to the first surface, and a roughness of the second surface is greater than a roughness of first surface (para [68]).
Referring to claim 3, the reference further discloses that the diode body comprises: 
a first conductivity type semiconductor layer (29, para [68]);
an active layer (27) disposed on the first conductivity type semiconductor layer; and 
a second conductivity type semiconductor layer (25, para [68]) disposed on the active layer (27). 
Referring to claim 4, the reference further discloses that the metal layer (39a or 39b) is a single film layer (39a or 39b).
Referring to claim 5, the reference further discloses a flat layer (interlayer insulation layer 49, para [84]) disposed between the diode (~30) and the substrate (61), wherein an upper surface of the metal layer (39a, 39b) is located between the flat layer (49) and the first electrode (31, 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Won Cheol U.S. Patent Application Publication 2017/0288088 A1 (the ‘088 reference).
	Referring to claim 2, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (a first distance is between the first surface and the second surface (of the diode body), and the first distance (a thickness of the diode body in the vertical direction relative to the substrate) is greater than or equal to 2 µm and less than or equal to 12 µm”) will not support the patentability of subject matter encompassed by the prior art (the ‘088 reference discloses that a thickness of the upper semiconductor layer 25 of the diode body 30 is about 2 µm, para [30]) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05. 

6.	Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Matsumura et al. U.S. Patent Application Publication 2013/0277700 A1 (the ‘700 reference) in view of Choi et al. U.S. Patent Application Publication 20190245120.
	Referring to claim 8, the ‘700 reference discloses an apparatus as detailed above for claim 7 including the wavelength conversion layer (18), but does not disclose a color filter layer disposed on the wavelength conversion layer, and an adhesive layer disposed between the color filter layer and the wavelength conversion layer.
	Choi, in disclosing an apparatus including a wavelength conversion layer WL (Figs. 13-15), teaches a color filter layer (CF) disposed on the wavelength conversion layer (WL) and an adhesive layer (BL) disposed between the color filter layer and the wavelength conversion layer for selectively transmitting light in various colors (para [163], [164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s apparatus including a color filter layer, the color filter layer would have been disposed on the wavelength conversion layer (18) and an adhesive layer disposed between the color filter layer and the wavelength conversion layer.  One would have been motivated to make such a modification in view of the teachings in Choi for selectively transmitting light in various colors.

Allowable Subject Matter
7.	Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an apparatus with all exclusive limitations as recited in claims 9 and 11, which may be characterized in that (claim 9) a thickness of the wavelength conversion layer is less than a thickness of the light-blocking pattern layer, and (claim 11) that the metal layer includes a first metal layer and a second metal layer located above the first metal layer, the flat layer covers the first metal layer, and in that the second metal layer is in the flat layer. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


09-29-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818